Watson, Judge:
This suit has been submitted for decision upon the following agreement between counsel for the respective parties:
IT IS HEREBY STIPULATED by the attorneys for the respective parties hereto, as follows:
1. The merchandise the subj ect of this protest consists of 300 drums of water-wash compound designated 5MS on the invoice accompanying the entry, and 100 drums of water-wash compound designated 5MS/L2 on said invoice.
2. The merchandise was classified under paragraph 27 (a) (4) (5) of the Tariff Act of 1930, as modified by T.D. 52739, supplemented by T.D. 52820, as mixtures consisting in part of a product provided for in paragraph 27 (a) (3) of said Act, and was assessed with duty at 3% cents per pound and 25% ad valorem.
3. Plaintiff claims that the merchandise is properly classifiable under paragraph 5 of said Act, as modified by T.D. 54108, as mixtures of chemical compounds, not specially provided for, and therefore dutiable at 10%% ad valorem.
4. _ The merchandise designated 5MS is composed of a mixture of chemical compounds consisting of carbonates, silicates and chlorides of sodium and soap.
5. The merchandise designated 5MS/L2 is composed of a mixture of chemical compounds consisting of carbonates, silicates and chlorides of sodium and distillates of crude coal tar which contain no tar acids.
6. The protest is submitted to the Court for decision upon this stipulation.
Upon the agreed facts, we hold the merchandise covered by the entry herein properly dutiable under paragraph 5 of the Tariff Act of 1930, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, T.D. 54108, at the rate of 10% per centum ad valorem as mixtures of chemical compounds, not specially provided for, as claimed.
Judgment will issue accordingly.